Citation Nr: 1233501	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder with depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in June 2009, before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with his claims folder.  The case was remanded in September 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 7107 (West 2002), the Board shall decide any appeal only after affording the appellant an opportunity for a hearing.  The Board member who conducts the hearing is to participate in making the final determination of the claim.  

In the present case, the Veteran had a hearing in June 2009 before a Board member who has since retired.  In September 2012, the Board contacted the Veteran to determine whether he would like another hearing, and he answered in the affirmative, indicating that he wants a hearing before a Veterans Law Judge of the Board at the RO (Travel Board hearing).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge of the Board.  After the hearing is conducted, or in the event the Veteran cancels the hearing or otherwise fails to report for the hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


